In two related proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Freeman, J.), dated November 1, 1995, which granted the father unsupervised visitation with the subject child.
Ordered that the order is affirmed, without costs or disbursements.
"Visitation is a joint right of the noncustodial parent and of the child” (Weiss v Weiss, 52 NY2d 170, 175). Absent extraordinary circumstances where visitation would be detrimental to the child’s well-being, a noncustodial parent has a right to reasonable visitation privileges (Twersky v Twersky, 103 AD2d 775, 776; see, Weiss v Weiss, supra, at 175). Additionally, the hearing court’s determination will not be set aside or modified unless it lacks a sound and substantial basis (see, Koppenhoefer v Koppenhoefer, 159 AD2d 113). Here, the Family Court correctly determined that there was an insufficient showing that unsupervised visitation would be detrimental to the child’s well-being (see, Matter of Gerald D. v Lucille S., 188 AD2d 650).
The mother’s remaining contentions lack merit. Thompson, J. P., Santucci, Joy and Altman, JJ., concur.